internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-112510-02 cc tege eoeg teb taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend issuer year state bonds date issue whether the portion of the interest payments on mortgage loans financed with the proceeds of mortgage revenue bonds under sec_143 of the internal_revenue_code_of_1986 the 1986_code used to pay the government national mortgage association gnma to guarantee the payment on the mortgage loans must be taken into account in determining the effective rate of interest on the mortgage loans for purposes of sec_143 conclusion the portion of the mortgagors’ interest payments used to pay the guarantee fees to gnma must be taken into account when determining the effective rate of interest on the mortgage loans for purposes of sec_143 facts the issuer was created in year pursuant to state law to provide financing for various types of housing for low and moderate income persons in furtherance of these purposes the issuer issued the bonds on date as mortgage revenue bonds under sec_143 as more fully described below the proceeds of the bonds were used to make mortgage loans mortgages to finance the acquisition of owner-occupied residences by eligible borrowers and the payments on the mortgages were guaranteed by gnma the mortgages were made in the following manner the issuer entered into an agreement with the trustee for the bonds the trustee and a group of mortgage lending institutions each a lender under which the lenders agreed to originate the mortgages and with respect to certain lenders service the mortgages in such capacity a servicer the lenders originated the mortgages with their own funds each lender that is not a servicer assigned the mortgages it originated to a servicer at such time as a servicer originated or received by assignment mortgages in a minimum aggregate principal_amount specified by gnma the servicer issued a fully modified pass-though security each a gnma security backed by such mortgages and sold it to the trustee for an amount of bond proceeds equal to the unamortized principal_amount of the gnma security and the accrued interest thereon under the terms of a gnma security the servicer is required to pass through to the trustee the regular monthly payments on the mortgages less certain servicing and guarantee fees discussed below whether or not received by the servicer plus any prepayments and liquidation proceeds in the event of a foreclosure or other_disposition of any mortgages at the time of issuance of a gnma security gnma guarantees the timely payment of principal and interest on the gnma security gnma will only guarantee a gnma security to the extent that the underlying mortgages are insured by certain federal agencies or instrumentalities including the federal housing administration and the veterans’ administration each mortgagor makes its mortgage payments to a servicer from these payments the servicer retains a servicing fee equal to dollar_figure percent of the unamortized principal_amount of the mortgages pays a guarantee fee to gnma equal to dollar_figure percent of the unamortized principal_amount of the mortgages and pays the remaining amount to the trustee for purposes of calculating the effective rate of interest on the mortgages under sec_143 the issuer did not take into account the amount of interest_paid by the mortgagors which was to be used to pay the gnma guarantee fees not taking the gnma guarantee fees into account results in the effective rate of interest on the mortgages being lower than if they were taken into account taking the gnma guarantee fees into account would result in the yield on the mortgages exceeding the yield on the bonds by more than percentage points law generally under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term qualified_bond includes any private_activity_bond that is a qualified_mortgage_bond sec_143 defines qualified_mortgage_bond as a bond that is issued as part of a qualified_mortgage_issue sec_143 provides that a qualified_mortgage_issue must satisfy the requirements of sec_143 sec_143 provides that one of the requirements of sec_143 is that the issue meets the requirements of sec_143 sec_143 provides that an issue will meet the requirements of paragraph g only if the excess of i the effective rate of interest on the mortgages provided under the issue over ii the yield on the issue is not greater than percentage points sec_143 defines the effective rate of mortgage interest sec_143 provides that in determining the effective rate of interest on any mortgage for purposes of sec_143 there shall be taken into account all fees charges and other_amounts borne by the mortgagor which are attributable to the mortgage or to the bond issue sec_143 provides that for purposes of determining the effective rate of mortgage interest the following items among others shall be treated as borne by the mortgagor i ii all points or similar charges paid_by the seller of the property and the excess of the amounts received from any person other than the mortgagor by any person in connection with the acquisition of the mortgagor's interest in the property over the usual and reasonable acquisition costs of a person acquiring like property where owner- financing is not provided through the use of qualified_mortgage bonds or qualified veterans' mortgage bonds sec_143 provides that for purposes of determining the effective_interest_rate of mortgage interest the following items shall not be taken into account i ii any expected rebate of arbitrage profits and any application fee survey fee credit report fee insurance charge or similar amount to the extent such amount does not exceed amounts charged in such area in cases where owner-financing is not provided through the use of qualified_mortgage bonds or qualified veterans' mortgage bonds regulations have not been issued under sec_143 sec_6a_103a-2 of the temporary regulations describes how to calculate the effective rate of interest for purposes of sec_103a of the internal_revenue_code of the code the predecessor to sec_143 of the 1986_code the tax_reform_act_of_1986 vol c b the act reorganized sec_103 and sec_103a of the code into sec_103 and sec_141 through of the 1986_code congress intended that to the extent not amended by the act all principles of pre-1986 act law would continue to apply to the reorganized provisions h_r conf_rep no at ii-686 vol c b the pertinent language of sec_143 of the 1986_code remains unchanged from that of sec_103a of the code sec_6a_103a-2 provides that in determining the effective rate of interest on any mortgage there shall be taken into account all fees charges and other_amounts borne by the mortgagor which are attributable to the mortgage or to the bond issue such amounts include points commitment_fees origination fees servicing fees and prepayment penalties paid_by the mortgagor sec_6a_103a-2 provides that the following shall be treated as borne by the mortgagor and shall be taken into account in calculating the effective rate of interest all points commitment_fees origination fees or similar charges borne by the seller of the property the excess of any amounts received from any person other than the mortgagor by any person in connection with the acquisition of the mortgagor's interest in the property over the usual and reasonable costs incurred by a person acquiring like property where owner financing is not provided through the use of qualified_mortgage bonds sec_6a_103a-2 provides that the following shall not be treated as borne by the mortgagor and shall not be taken into account in calculating the effective rate of interest any expected rebate of arbitrage profit as required by sec_6a_103a-2 any application fee survey fee credit report fee insurance fee or similar settlement or financing cost to the extent such amount does not exceed amounts charged in such area in cases where owner financing is not provided through the use of qualified_mortgage bonds for example amounts paid for fha va or similar private mortgage_insurance on an individual's mortgage need not be taken into account so long as such amounts do not exceed the amounts charged in the area with respect to a similar mortgage that is not financed with qualified_mortgage bonds premiums charged for pool mortgage_insurance will be considered amounts in excess of the usual and reasonable amounts charged for insurance in cases where owner financing is not provided through the use of qualified_mortgage bonds the congressional record contains the following colloquy from the floor of the house of representatives with respect to the mortgage_subsidy_bond tax act of 1980_2_cb_509 the ullman act which created sec_103a mr ullman fha and va mortgage_insurance premiums and premiums for similar private mortgage_insurance are not taken into account under the bill in determining the effective_interest_rate of mortgages so long as such amounts do not exceed the amounts charged in the area for a similar mortgage is not financed by mortgage_subsidy_bonds however charges on the mortgagor for mortgage pool insurance which typically is obtained by the issuer to cover risks not covered by other insurance would be taken into account cong rec the congressional record contains a colloquy from the floor of the senate that is virtually identical to the colloquy quoted above id pincite3 the congressional record also contains a letter from the then assistant secretary_of_the_treasury tax policy confirming that the colloquy conforms with his understanding and interpretation of the legislation id analysis sec_143 of the 1986_code provides that for purposes of determining the effective_interest_rate on any mortgage any insurance charge is not taken into account to the extent such amount does not exceed amounts charged in such area in cases where owner-financing is not provided through the use of qualified_mortgage bonds or qualified veterans' mortgage bonds interpreting sec_103a of the code which is identical in pertinent part to sec_143 of the 1986_code sec_6a_103a-2 differentiates between amounts paid for fha va or similar private mortgage_insurance on an individual mortgage and premiums for pool mortgage_insurance the regulations provide that amounts paid for fha va or similar private mortgage_insurance on an individual's mortgage need not be taken into account so long as such amounts do not exceed the amounts charged in the area with respect to a similar mortgage that is not financed with qualified_mortgage bonds however premiums charged for pool mortgage_insurance will be considered amounts in excess of the usual and reasonable amounts charged for insurance in cases where owner financing is not provided through the use of qualified_mortgage bonds regardless of the amount of such premiums accordingly if the fees paid to gnma to guarantee the gnma security are premiums for pool mortgage_insurance such fees must be taken into account in computing the effective rate of interest on the mortgages the issuer argues that the guarantee fee paid to gnma is not for pool mortgage_insurance as the term is used in the regulations the issuer argues that the term pool mortgage_insurance is a term of art that described a particular insurance product in use at the time the regulations were written this product typically did not cover of the principal and interest payments on the mortgage loans reduced payments by the amount of any loss paid_by fha va or other private mortgage_insurance and did not make payments immediately following a payment default by contrast the gnma guarantee which covers of the principal and interest payments on mortgage loans pays the full amount due on mortgage loans if not paid when due and then seeks reimbursement from fha va or other private mortgage insurer the issuer also argues that the gnma guarantee should not treated as pool mortgage_insurance because gnma guarantees were not widely used at the time the regulations were drafted the issuer suggests that the reference to pool mortgage_insurance in the regulations is explained by the fact that at the time the regulations were drafted pool mortgage_insurance was not widely used in taxable securitizations of mortgage loans and therefore could never meet the standard that the amounts charged do not exceed the amounts charged in the area with respect to a similar mortgage that is not financed with qualified_mortgage bonds by contrast they indicate that the use of gnma guarantees in taxable and tax-exempt securitizations was very common at the time the bonds were issued the regulations contain no definition of the term pool mortgage_insurance notwithstanding the function of the gnma guarantee is the same as the product described by the issuer the gnma guarantee is insurance acquired by an issuer to guarantee the payments on its pool of mortgage loans it is acquired in addition to the fha va or other private mortgage_insurance on an individual’s mortgage loan and like the product described by the issuer represents a cost of securitizing mortgage loans while the gnma guarantee and the product described by the issuer operate in a different manner this does not change the fact that they perform the same function moreover the fact that gnma guarantees were not commonly used in tax-exempt or taxable securitizations at the time the regulations were drafted does not alter this conclusion under the facts and circumstances the gnma guarantee is properly treated as pool mortgage_insurance as such term is used in sec_6a_103a-2 the issuer argues that even if the fee paid to gnma is for pool mortgage_insurance the reference to such insurance in the regulations is just illustrative thus the issuer argues that if the fees paid to gnma are not in excess of the usual and reasonable amounts charged for insurance in cases where owner financing is not provided through the use of qualified_mortgage bonds then it is an insurance charge as described in sec_143 we acknowledge that the use of gnma guarantees in taxable and tax-exempt securitizations was common at the time the bonds were issued however even if we were to agree that the reference to pool mortgage_insurance is illustrative we do not believe that the gnma guarantee fee is an insurance charge as described in sec_143 the other items listed in sec_143 suggest a different kind of charge was intended to be covered by the provision the types of costs other than an insurance charge that are specifically referred to in the provision are application fees survey fees and credit report fees these costs are all amounts typically charged to a mortgagor that relate to his or her individual mortgage they do not relate to the pool of mortgage loans financed with the proceeds of an issue of bonds the fact that a fee is not in excess of the usual and reasonable amounts charged for insurance in cases where owner financing is not provided through the use of qualified_mortgage bonds is insufficient rather to come within sec_143 it must be a cost that relates to an individual’s mortgage our interpretation of the statute and regulations is consistent with the colloquies contained in the congressional record at the time of passage of the ullman act the colloquies which were confirmed by the assistant secretary_of_the_treasury tax policy at the time differentiate between insurance on an individual’s mortgage and pool mortgage_insurance obtained by the issuer to cover risks not covered by other insurance that distinction is equally applicable to the gnma guarantee as it was to any other form of pool mortgage_insurance that may have been in use at the time of passage of the ullman act caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the 1986_code provides that it may not be used or cited as precedent
